                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

JEREMY SHULTZ,

         Petitioner,

v.                                Civil Action No. 2:18-cv-00899

RALPH TERRY, Warden, Mount
Olive Correctional Complex,

         Respondent.



                    MEMORANDUM OPINION AND ORDER


         Pending is the petitioner’s Petition for a Writ of

Habeas Corpus under 28 U.S.C. § 2254, and respondent’s motion

for summary judgment, filed July 30, 2018.   This action was

previously referred to the Honorable Cheryl A. Eifert, United

States Magistrate Judge, for submission to the court of her

Proposed Findings and Recommendation (“PF&R”) for disposition

pursuant to 28 U.S.C. § 636(b)(1)(B).   On February 8, 2019, the

magistrate judge entered her PF&R recommending that the court

grant the respondent’s motion for summary judgment, deny the

petitioner’s petition, and dismiss this case.      The court granted

petitioner’s request for additional time to file his objections,

which were subsequently filed on March 6, 2019.     The respondent

responded to the objections on March 27, 2019.
            Upon an objection, the court reviews a PF&R de novo.

Specifically, “[t]he Federal Magistrates Act requires a district

court to ‘make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or

recommendations to which objection is made.’”    Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (emphasis in original) (quoting 28 U.S.C. 636(b)(1)).


            The petitioner raises four objections, each of which

pertain to the portion of the magistrate judge’s PF&R finding

that the West Virginia kidnapping statute, W. Va. Code § 61-2-

14a, under which the petitioner was convicted, does not violate

the Sixth Amendment right to trial by jury.     See PF&R, ECF # 26

at 62-74.


            W. Va. Code § 61-2-14a states that those who are found

guilty of kidnapping “shall be punished by confinement by the

Division of Corrections for life, and, notwithstanding the

provisions of article twelve, chapter sixty-two of this code, is

not eligible for parole.”    The statute allows for deviance from

the sentence of life without parole, however, in the following

instances:


    (1) A jury may, in their discretion, recommend mercy,
    and if the recommendation is added to their verdict,
    the person is eligible for parole in accordance with
    the provisions of article twelve, chapter sixty-two of
    this code;


                                  2
    (2) If the person pleads guilty, the court may, in its
    discretion, provide that the person is eligible for
    parole in accordance with the provisions of article
    twelve, chapter sixty-two of this code and, if the
    court so provides, the person is eligible for parole
    in accordance with the provisions of said article in
    the same manner and with like effect as if the person
    had been found guilty by the verdict of a jury and the
    jury had recommended mercy;

    (3) In all cases where the person against whom the
    offense is committed is returned, or is permitted to
    return, alive, without bodily harm having been
    inflicted upon him, but after ransom, money or other
    thing, or any concession or advantage of any sort has
    been paid or yielded, the punishment shall be
    confinement by the Division of Corrections for a
    definite term of years not less than twenty nor more
    than fifty; or

    (4) In all cases where the person against whom the
    offense is committed is returned, or is permitted to
    return, alive, without bodily harm having been
    inflicted upon him or her, but without ransom, money
    or other thing, or any concession or advantage of any
    sort having been paid or yielded, the punishment shall
    be confinement by the Division of Corrections for a
    definite term of years not less than ten nor more than
    thirty.


         In the course of a thorough and comprehensive

analysis, the magistrate judge found that although the statute,

under subsections (3) and (4), allows a judge to make findings

of fact and amend the defendant’s sentence accordingly, such

does not violate the Sixth Amendment right to trial by jury

because the judge, in accordance with those findings, may only

reduce, rather than increase, one’s sentence.




                                3
          First, petitioner objects broadly to the magistrate

judge’s finding that “because the ‘default sentence’ is Life

Without Parole, the judge determining ‘elements’ can only

‘reduce’ the sentence and not ‘increase’ the sentence imposed

means West Virginia’s Kidnapping Statute is in compliance with

the Sixth Amendment Right to Trial by Jury[.]”   Objections, ECF

# 32 at 2.   The statute explicitly states that one convicted of

kidnapping “shall be punished by confinement . . . for life, and

. . . is not eligible for parole[,]” W. Va. Code § 61-2-14a,

making life without parole the default mandatory sentence.      This

undermines petitioner’s argument that “the requisite

determination of whether the victim is found not [to] have been

released, alive, and without ‘bodily harm,’ increases a

defendant’s sentence from an otherwise definite term of years to

life.”   Objections at 10.   The magistrate judge applied the

proper legal standards, thoroughly discussed relevant caselaw,

and correctly resolved this issue.    The PF&R states: “The fact

that the statute . . . grants judges the authority to depart

from th[e] mandatory sentence does not implicate the prohibition

announced in Alleyne [v. United States, 570 U.S. 99 (2013)] as

the statute does not allow judicial fact-finding to increase the

mandatory minimum or maximum penalty.”   PF&R at 73.   The court

agrees with the magistrate judge’s analysis on this point and

this objection is overruled.


                                 4
            Second, the petitioner takes exception to the portion

of the magistrate judge’s analysis wherein she applied the

reasoning of cases discussing the so-called “safety valve”

statute to the issue here: “Petitioner specially OBJECTS to the

PF&R’s finding[] that . . . 18 U.S.C.A. § 3553(f) . . . should

be considered by the Court in determining that the statute is

not in violation of the Sixth Amendment[.]”         Objections at 2.

The magistrate judge discussed the safety valve statute because

it, like the West Virginia kidnapping statute, allows for judges

to lower a minimum sentence pursuant to certain factual

findings.     The magistrate judge found it persuasive that

“circuit courts have unanimously upheld the [safety valve]

statute against challengers alleging that the judicial fact-

finding it allows violates the rule announce in Alleyne[.]”

PF&R at 71.    Because the effect of the West Virginia kidnapping

statute mirrors that of the safety valve statute -- allowing a

judge to make factual findings to reduce a sentence -- the

magistrate judge did not err by considering the applicable

reasoning of the federal courts.         This objection is overruled.


            Third, petitioner objects to the magistrate judge’s

finding “[t]hat the decisions of the State courts do not

contravene clearly established Federal law as their decisions in

the instant case never considered the change in law established

in Alleyne[.]”    Objections at 2.       The petitioner is correct that

                                     5
the West Virginia Supreme Court of Appeals has not considered

the issue in light of Alleyne and thus the magistrate judge only

considered cases from that court which predate Alleyne.       The

magistrate judge also found, however, that Alleyne does not

require an outcome different from the state courts’ prior

decisions.   Indeed, the magistrate judge aptly noted that

because “none of the four exceptions [in the West Virginia

kidnapping statute] contain elements specific to the core crime,

nor elements of a ‘new, aggravated crime,’ that would be

included in a document charging kidnapping[,] . . . Alleyne

arguably has no relevance to West Virginia’s kidnapping

statute.”     PF&R at 70-71.   The court agrees with the magistrate

judge’s analysis, and this objection is overruled.


            Lastly, the petitioner objects to “[t]he PF&R’s

reliance on Rabb v. Ballard, No. CIV. A. 2:09-0159, 2011 WL

1299354, at *1 (S. D. W. Va. Mar. 31, 2011) [as being] misplaced

[because] Magistrate Judge Mary Stanley recommended that relief

be GRANTED but the District Court DENIED relief on Rabb’s

Apprendi [v. New Jersey, 530 U.S. 466 (2000)] claim, not on the

merits, but because he had no right to have his claim reviewed

under Apprendi and its progeny[.]”     Objections at 2-3.   The

petitioner is correct that the court in Rabb found that Apprendi

did not apply because it was not established precedent as of

October 12, 1999, when appellate review of Rabb’s case became

                                  6
final.   Rabb at *3.   The magistrate judge’s reliance on this

case was not misplaced, however, inasmuch as she applied it

primarily to determine whether Alleyne, issued June 17, 2013,

should be considered here, where the West Virginia Supreme Court

of Appeals affirmed petitioner’s conviction on April 16, 2013.

Although Alleyne was issued two months after the state court

affirmed petitioner’s conviction, the magistrate judge correctly

found it to be applicable because in cases where, as here, a

petitioner does not petition the United States Supreme Court for

a Writ of Certiorari, direct review of the case expires -- and

the judgment becomes final -- ninety days after the last

judgment in the case.   See Harris v. Hutchinson, 209 F.3d 325,

328 n.1 (4th Cir. 2000), and see Rabb at *2 (“Respecting timing,

the focus is not Supreme Court precedent at the conclusion of

state habeas proceedings, but rather the shape of things on the

date when direct appellate review terminated.”).    Accordingly,

the judgment became final here on July 16, 2013, after Alleyne

was decided.


          The magistrate judge did not significantly rely on

Rabb when considering the constitutionality of the West Virginia

kidnapping statute, and moreover, found several independent

reasons to uphold the statute.   This objection is overruled.




                                 7
         The court, accordingly, ORDERS as follows:


  1. That the petitioner’s objections to the PF&R be, and they

    hereby are, overruled.


  2. That the magistrate judge’s Proposed Findings and

    Recommendation be, and they hereby are, adopted and

    incorporated in full.


  3. That this civil action be dismissed and stricken from the

    docket of the court.


         The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record, any

unrepresented parties, and the United States Magistrate Judge.


                                   Enter:   March 28, 2019




                               8
